Citation Nr: 1616803	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to a temporary total disability evaluation for a right knee disability, based on surgery with a need for convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran was a member of the Alabama Army National Guard, with a period of initial active duty training from May 2001 to August 2001, and a period of active duty from February 2003 to April 2004.  Records also indicate a period of active duty for special work in late 2007, but such is not officially verified.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to increased evaluation for right knee patellofemoral syndrome and assignment of a temporary total evaluation.  In light of the Veteran's allegations and the medical evidence of record regarding the current disability, the Board has recharacterized the matter to encompass all current right knee diagnoses.

The claims were previously before the Board in August 2014, when they were remanded for additional development.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, while the Veteran has discussed the impact of the right knee on his functioning at work, he does not allege that he is unemployed or unemployable or even underemployed due to the condition; he has in fact sought promotion.  Hence no TDIU claim is inferred.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  



FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by nor worse than painful movement, with limitation to 125 degrees of flexion and full extension; there is no instability or weakness, and only intermittent episodes of effusion in the joint.

2.  The Veteran's May 2008 right knee arthroscopy did not necessitate a convalescence of at least one month, nor did the surgery require hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for in evaluation in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-5261 (2015).

2.  The criteria for assignment of a temporary total disability evaluation for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.29, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  May 2008, December 2008, and September 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an April 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  This includes extensive National Guard records obtained in compliance with the Board's August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in 2008 and 2014.  Doctors made all required clinical findings to permit application of the rating criteria, to include describing the actual functional impairment related to the disability at issue.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication..

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Schedular Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran reports that he has constant pain in the right knee, which is exacerbated by use.  He attributes a good deal of functional impairment to this pain, and argues that his assigned rating should reflect a greater degree of impairment.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  As the Veteran has noted, the rating must account for how the pain affects the right knee function.  

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the right knee, this Code is not applicable here.  While evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here.  Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  The Veteran does not allege, and the medical evidence does not show, any right knee joint instability.  This Code is therefore inapplicable.

Codes 5258 and 5259 provide evaluations for meniscal injuries; the Veteran's current claim for increased rating stems from problems he was having with the menisci in the right knee, and his need for corrective surgery.  Code 5258 provides a 20 percent rating for a dislocated semilunar cartilage when there are frequent episodes of locking, pain, and effusion in the joint.  Code 5259 provides a 10 percent rating when a meniscus has been removed, but the knee remains symptomatic.  

The Board finds that neither of these Codes may be applied here to provide the Veteran any advantage.  While Code 5259 would appear to directly address the situation, as the veteran remains symptomatic following meniscus surgery in May 2008.  However, Code 5259 does not allow an evaluation in excess of the already assigned 10 percent.  The Veteran cannot be assigned the increased rating he seeks under it, and hence it is not for application.  Moreover, the Board notes that the undefined "symptoms," which would include the pain he complaints of, are already rated under the currently applied Diagnostic Code, discussed below.  An additional separate rating would constitute prohibited pyramiding, or compensating the same symptoms multiple times.  38 C.F.R. § 4.14.

Code 5258 does provide for a higher, 20 percent rating, but to merit such, frequent episodes of pain, locking, and effusion are necessary.  Pain is present almost constantly, but VA examiners in August 2008 and May 2014 did not report any clinical findings of such or record any subjective complaints of such.  Similarly, private and VA treatment records do not show any locking.  One of the three listed symptoms is absent.  The third, effusion, is present only intermittently.  Most recently the Veteran indicated he has five episodes a year.  Doctors also describe periodic, but not frequent, episodes of swelling and fluid in the joint.  Given the absence of one key symptom and the relative infrequency of another, the Board finds that the overall disability picture does not approximate the criteria necessary for a 20 percent rating under Code 5258.

The Board therefore considers Codes 5260 and 5261, for limitation of motion in flexion and extension, respectively.  The current 10 percent rating is assigned under Code 5260.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Simultaneous ratings under these Codes are possible, as they represent disability in different and distinct planes of motion.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260.  Physical therapy notes, even immediately following surgery, note a full active range of motion; while no specific ranges are noted, neither are any limitations.  The Veteran's sole complaint was pain in the joint with use.  At the August 2008 examination, range of motion was measured as full and complete to 140 degrees flexion, with no changes on repeated motion.  However, the Veteran did complain of joint pain and stiffness.  Guarding was also present.  X-rays showed no arthritic changes in the joint.  The Veteran reported that walking or standing for extended periods was difficult.  In May 2014, the Veteran reported flares of pain and effusion about five times a year; pain was always present to a degree, however.  The measured motion in flexion was reduced, to 125 degrees, including with repetitive motion.  Again, no arthritis was seen on x-ray.

Under Code 5260, at no time has a compensable limitation of motion been reached.  Nevertheless, the Veteran has consistently reported pain in the joint, particularly with use, which has caused him to make functional adjustments.  For example, at work he must take his regular breaks.  Regulations recognize this pain with functional impairment as compensable at the minimal 10 percent.  38 C.F.R. § 4.59.  This is the currently assigned rating.  However, under Code 5260, in the absence of a greater degree of demonstrated limitation, no increased rating is warranted.  The demonstrated and subjectively reported functional limitations simply do not approximate the criteria for the next higher 20 percent rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261.  Neither the August 2008 nor the May 2014 examiner noted any impairment of extension; it was measured as full to 0 degrees.  Similarly, treating providers note no impaired extension at any time, and so no compensable rating under Code 5261 is appropriate.

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.   As is noted above, however, no arthritis is shown on repeated x-rays of the knee joint, and so Code 5003 is not for application.  The Board would additionally note that the painful motion which would support any analogous rating under Code 5003 is already used to support the currently assigned 10 percent evaluation.  No separate rating could be assigned without running afoul of pyramiding rules.  38 C.F.R. § 4.14.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The Veteran's complaint here is that pain in the right knee has resulted in functional impairment.  Such complaint is directly contemplated by the applicable rating criteria, particularly when applied, as here, in conjunction with the DeLuca factors.  The schedular criteria are adequate, and fully account for all right knee symptoms.

The Board notes that the Veteran has reported scarring from his surgery.  He does not, however, report that such are tender, painful, or unstable.  He comments only on their visibility.  Examiners also noted the presence of stable scars, but identified no impairments due to such.  While the scars for treatment of the knee are part of the service-connected disability, there is no basis upon which to assign a compensable evaluation for such.  38 C.F.R. § 4.118.

In sum, the painful motion of the right knee has at all times during the appeal merited no greater than the currently assigned 10 percent rating, based on pain and slight limitation of motion.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.

Temporary Total Evaluation

The Veteran seeks entitlement to a temporary total disability evaluation based on his May 2008 right knee arthroscopic surgery.  Regulations provide two potentially applicable theories of entitlement to such.  First, a 100 percent rating is assigned for the duration of a hospitalization for care of a service-connected disability, so long as that stay is more than 21 days in length.  38 C.F.R. § 4.29.  Second, when a Veteran undergoes surgery or is casted for a service-connected disability, and at least one month of convalescence is required.  38 C.F.R. § 4.30.

Review of the 2008 treatment records associated with the surgery reveal that on May 21, 2008, the Veteran underwent outpatient arthroscopic surgery at a private facility for a torn meniscus.  While general anesthetic was used, there were no complications, and records indicate that his recovery was routine.  He was released to full duty at work on June 11, 2008.  Follow-up private and VA records indicate continued pain, but little to no impairment of strength or range of motion.  

The Veteran was not an inpatient, and so 38 C.F.R. § 4.29 is not applicable.  Further, the time period involved in any hospital stay was well below the 21 day threshold triggering eligibility for a temporary total rating under 38 C.F.R. § 4.29.  At worst, the Veteran was in the facility for a little more than one day.  The Veteran has in fact stated that he understands and does not dispute this finding.  No entitlement is therefore shown under this theory.

Moreover, records show that no cast or similar immobilization was applied to the right knee in May 2008, and from his admission for surgery to his release to full duty was a period of only 22 days, less than a month.  The Veteran has argued that while he was released to duty, he was not in fact at full strength and was still recovering.  He also alleges that his use of a knee brace and the immobilization of the knee immediately following surgery qualify him.  

Unfortunately, the medical release to full duty, combined with medical records documenting little to no functional impairment, weighs heavily against the claim.  The impairments reported by the Veteran, to include temporary weakness and muscle loss, short term use of an immobilizer, and continued pain with full or nearly full range of motion, are compensated under the currently assigned 10 percent.  While the veteran certainly encountered greater functional limitation for a time after surgery, records show such was of limited duration, less than one month.  The temporary total evaluation under 38 C.F.R. § 4.30 is designed to compensate a Veteran for disability above and beyond his normal level during extended convalescence.  Here, the Veteran returned to his normal condition relatively quickly, and did not have the additional extended inconvenience and impairment the regulation contemplates.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A temporary total disability evaluation for a right knee disability, based on surgery with a need for convalescence under 38 C.F.R. § 4.30 is not warranted.

	(CONTINUED ON NEXT PAGE)










ORDER

An evaluation in excess of 10 percent for a right knee disability is denied.

A temporary total disability evaluation for a right knee disability, based on surgery with a need for convalescence under 38 C.F.R. § 4.30 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


